Citation Nr: 1025404	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-15 839	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service connected type 2 diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Jurisdiction over the appeal currently resides with the RO in 
Detroit, Michigan.  

In June 2008, the Veteran withdrew his request for a personal 
hearing.  Therefore, VA adjudication of his appeal may go forward 
without scheduling for a hearing.

The Veteran's May 2007 notice of disagreement included the RO's 
denial of his claims of service connection for erectile 
dysfunction, coronary artery disease and peripheral neuropathy. 
However, his May 2008 VA Form 9, Appeal to Board of Veterans' 
Appeals, thereafter limited his appeal to erectile dysfunction 
and peripheral neuropathy.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) ("where ... the claimant expressly indicates an 
intent that adjudication of certain specific claims not proceed 
at a certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims, absent a subsequent request 
or authorization from the claimant or his or her 
representative").  Moreover, a subsequent October 2009 rating 
decision granted service connection for peripheral neuropathy.  
See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) 
(holding that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on the 
appeal initiated by the veteran's notice of disagreement on such 
issue).  Therefore, the only issue remaining on appeal is the 
Veteran's claim of service connection for erectile dysfunction.  

Lastly, the record reveals that the Veteran has limited his claim 
of service connection for erectile dysfunction to the theory that 
it was caused or aggravated by his service connected type 2 
diabetes mellitus.  Therefore, the Board must likewise limit its 
adjudication of his appeal.  See Hamilton, supra.




FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that erectile dysfunction was caused or 
aggravated by the Veteran's service connected type 2 diabetes 
mellitus.


CONCLUSION OF LAW

Erectile dysfunction was not caused or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, the 
degree of disability, and the effective date of any disability 
benefits.  The appellant must also be notified of what specific 
evidence he is to provide and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes obtaining 
all relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Board also finds that the written notice that the Veteran was 
provided in September 2006, prior to the January 2007 rating 
decision, along with the written notice that he was provided in 
April 2008, July 2008, and September 2009 fulfills the provisions 
of 38 U.S.C.A. § 5103(a) including notice of the regulations 
governing disability ratings and effective dates as required by 
the United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
Board finds that the subsequent readjudication of the claim in 
the October 2009 supplemental statement of the case "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  The Board also finds that even if the above 
letters did not provide adequate 38 U.S.C.A. § 5103(a) notice 
because, among other things, it did not provide notice of the 
laws and regulations governing secondary service connection, that 
this notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim after reading the above letters as well as the rating 
decision, statement of the case, and supplemental statements of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent evidence and conducted all 
appropriate development.  Specifically, the record shows that VA 
has obtained and associated with the claim's file all available 
and identified in-service and post-service records including the 
Veteran's post-service records from Dr. Duane W. Schuil, Gerald 
Klooster, II, D.O., and Jeffrey J. Kiel, D.O..  Moreover, the 
Board finds that the medical opinions the RO obtained in May 
2006, December 2006, and September 2009 are adequate to allow the 
Board to adjudicate the claim because the examiners, after a 
review of the record on appeal and an examination of the 
claimant, provided opinions as to the origins of his erectile 
dysfunction.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate). 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his erectile dysfunction was caused or 
aggravated by his service connected type 2 diabetes mellitus.  It 
is also requested that the Veteran be afforded the benefit of the 
doubt. 

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As explained above, the Veteran has limited his claim of service 
connection for erectile dysfunction to a secondary service 
connection claim.  Therefore, the Board will likewise limit its 
adjudication.  See Hamilton, supra.

As for service connection based on secondary service connection 
under 38 C.F.R. § 3.310, in a May 2006 VA examination report 
prepared by a nurse practitioner (NP) it was opined, after a 
review of the record on appeal and an examination of the 
claimant, that the Veteran's erectile dysfunction was a 
complication of his service connected diabetes mellitus because 
of the "[o]nset of the complication [i.e., erectile dysfunction] 
in relation to the onset of the diabetes."  Similarly, in an 
October 2006 letter provided by Dr. Kiel it was opined that 
diabetes mellitus "is one of the leading causes of heart 
[disease] and erectile dysfunction.  His [diabetes mellitus] 
[h]as lead to both." 

On the other hand, in the December 2006 addendum to the May 2006 
VA examination, the same NP changed her opinion as to the 
relationship between the Veteran's service connected diabetes 
mellitus and his erectile dysfunction.  Specifically, after 
another a review of the record on appeal, she opined that his 
erectile dysfunction was not "caused by or a result of" his 
diabetes mellitus because he had erectile dysfunction two years 
prior to being diagnosed with diabetes mellitus and he had "no 
change in symptoms since [being] diagnosed with diabetes 
mellitus."  It was also noted that the Veteran had multiple risk 
factors for erectile dysfunction other than his service connected 
diabetes mellitus including his non service connected coronary 
artery disease and lumbar spine disability with radiculopathy as 
well as his advanced age.  Lastly, it was opined that "[b]ased 
on the evidence that the [V]eteran was diagnosed with erectile 
dysfunction two years prior to the diagnosis of diabetes 
mellitus[,] the [V]eteran's erectile dysfunction is not the 
result of his diabetes mellitus."  

Similarly, in a subsequent September 2009 VA examination 
conducted by a medical doctor and the NP that provided the May 
2006 and December 2006 opinions, it was opined after a review of 
the record on appeal and an examination of the claimant that the 
Veteran's erectile dysfunction was not caused by or a result of 
his active duty military service or his service connected 
diabetes mellitus.  The examiners, in support of the above 
opinion, cited to the fact that the Veteran's diabetes mellitus 
was officially diagnosed in March 2006, earlier laboratory 
results from Community Memorial Hospital as recent as December 
2002 did not show that he met the diagnostic criteria of diabetes 
mellitus at those times, and the fact the claimant had several 
other risk factors for developing erectile dysfunction besides 
his service connected diabetes mellitus.  The examiners 
thereafter concluded that the above cited to medical evidence 
demonstrates that the Veteran's erectile dysfunction started 
before the onset of his diabetes mellitus and opined that 
"[t]here is no creditable scientific medical literature that 
supports that erectile dysfunction is caused by diabetes that 
develops after the . . . onset of diabetes."  The examiners also 
questioned the credibility of Dr. Kiel's opinion because it 
neither noted the Veteran's other risk factors for erectile 
dysfunction nor noted that the claimant's erectile dysfunction 
started before he was diagnosed with diabetes mellitus. 

As to the question of aggravation (i.e., the Veteran's pre-
existing erectile dysfunction was permanently made worse by his 
subsequently diagnosed diabetes mellitus), the December 2006 
opinion that the Veteran had "no change in symptoms [for his 
erectile dysfunction] since [being] diagnosed with diabetes 
mellitus," is not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

As to the question of direct causation (i.e., the Veteran's 
erectile dysfunction was caused by his service connected type 2 
diabetes mellitus), the Board finds more competent and credible 
the opinions provided by the VA examiners in December 2006 and 
September 2009 than the earlier May 2006 VA opinion or Dr. Kiel's 
October 2006 opinion.  The Board has reached this conclusion 
because the examiner in December 2006 recanted her earlier May 
2006 opinion after a second review of the record revealed that 
all competent and credible medical evidence found in the record 
pointed to the fact that the Veteran's problems with erectile 
dysfunction pre-dated his being diagnosed with type 2 diabetes 
mellitus.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(holding that a medical opinion is inadequate when it is 
unsupported by clinical evidence); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative).  The Board also 
finds the September 2009 opinion by the VA doctor that the 
claimant's erectile dysfunction was not caused by his service 
connected type 2 diabetes mellitus more credible than either the 
October 2006 opinion provided by Dr. Kiel's or the May 2006 VA 
opinion from the NP because neither Dr. Keil or the VA examiner 
in May 2006 took into account the claimant's other risk factors 
for diabetes mellitus or the timeline found in the record as to 
when the appellant was first found to have erectile dysfunction 
and diabetes mellitus.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give an 
adequate statement of reasons and bases); Black v. Brown, 
5 Vet. App. 177, 180 (1995) (holding that a medical opinion is 
inadequate when it is unsupported by clinical evidence).  
Furthermore, the Board finds the subsequent December 2006 and 
September 2009 VA opinions that the claimant's erectile 
dysfunction was not caused by his service connected type 2 
diabetes mellitus more credible than the two earlier opinions 
because these opinions provided reasons and bases for their 
conclusions along with a citation to relevant medical evidence 
found in the record to support the conclusions.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and bases); 
Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty). 

As to the Veteran's and his representative's assertions, the 
Board acknowledges that the claimant is competent to give 
evidence about what he sees and feels and his representative is 
competent to give evidence about what he sees.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   
Nonetheless, the Board also finds that special medical training 
and experience is required to provide a competent and credible 
medical opinion as to a link between the Veteran's service 
connected type 2 diabetes mellitus and his erectile dysfunction.  
Id.  Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that their 
opinions that erectile dysfunction was caused or aggravated by 
his service connected type 2 diabetes mellitus are not credible.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).   Moreover, for the reasons explained above, the 
Board finds more competent and credible the medical opinions 
provided by the VA examiners in December 2006 and September 2009 
that the Veteran's erectile dysfunction was not caused or 
aggravated by his service connected type 2 diabetes mellitus than 
these lay claims.  See Black, supra. 

Based on the discussion above, the Board finds that service 
connection for erectile dysfunction is not warranted based on it 
being caused or aggravated by service connected type 2 diabetes 
mellitus because the weight of the competent and credible 
evidence is against finding such a causal association or link 
between the current disability and a service connected 
disability.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Allen, 
supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for erectile 
dysfunction on a secondary basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310.  

In adjudicating the current appeal, the Board has also considered 
the doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the Board finds 
that the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied. 


ORDER

Service connection for erectile dysfunction claimed as secondary 
to the Veteran's service connected type 2 diabetes mellitus is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


